Judgment, Supreme Court, New York County (Dorothy Crop*245per, J.), rendered August 28, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Evidence that defendant engaged in uncharged apparent drug transactions after the completion of the charged crime was, at the very least, highly probative of his intent to sell the heroin found in his possession at the time of his arrest (People v Alvino, 71 NY2d 233, 245 [1987]). The People were not required to rest on the inference of intent that could be drawn from the earlier charged sale (id.) People v Mendoza, 245 AD2d 177 [1997],lv denied 91 NY2d 975 [1998]; People v Abrams, 227 AD2d 293 [1996], lv denied 88 NY2d 979 [1996]). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.